Title: From George Washington to Major General Israel Putnam, 8 October 1778
From: Washington, George
To: Putnam, Israel


          
            Dear Sir
            Fishkill 8th October 1778
          
          I shall remove this afternoon to Fredericksburg to which place be pleased to address any future intelligence. If the enemy should make any move up the river of a serious nature, you are immediately to call upon Baron de Kalb who will remain here untill the designs of the Enemy are more fully known.
          I would recommend it to you always to keep a sufficiency of Boats ready to throw over your force to West point, and not depend upon contingencies. You should also establish some other mode of obtaining intelligence from below than by means of your guard Boats. If 
            
            
            
            they should fall into the hands of the enemy, they will be upon you, before you have time to make the least preparation. I would therefore advise you to fix small guards upon the points to give signals by firing of Guns, or lighting fires of the approach of an enemy. Between them and the Boats you cannot fail of Notice by night or day. I am &c.
        